In an action by plaintiff wife to recover damages for personal injuries alleged to have been suffered by her as a consequence of her stepping into a hole in the pavement on Glenwood Avenue, Yonkers, and by plaintiff husband for medical expenses and loss of services, judgment unanimously affirmed, with costs. The notices of claim sufficiently described the place of the accident. (Cohen v. City of New York, 296 N. Y. 814, decided January 16, 1947.) Present — Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ.